Citation Nr: 0705735	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  00-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for right 
ear hearing loss disability.

3.  Entitlement to an increased rating for low back 
disability, rated as 20 percent disabling prior to May 31, 
2005, and 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2003, at which time the Board reopened the claim for 
entitlement to service connection for PTSD and remanded the 
case for further action by the originating agency.  While the 
case was in remand status, the veteran was granted an 
increased rating of 40 percent for his low back disability, 
effective May 31, 2005.  As this has not satisfied his appeal 
with respect to this issue, the case has been returned to the 
Board for further appellate action on all the issues.  The 
low back claim will be addressed in the remand that follows 
the order section of this decision.

The Board notes that additional evidence was associated with 
the claims folders after the originating agency's most recent 
consideration of the claims, but the veteran's representative 
has waived the veteran's right to have that evidence 
initially considered by the originating agency.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Hearing loss disability in the right ear is manifested by 
no more than Level II hearing loss.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  

2.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2004, subsequent to its initial 
adjudication of the claims.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice with 
respect to the disability rating or effective date element of 
his claim for service connection for PTSD or with respect to 
the effective-date element of his claim for a compensable 
rating for right ear hearing loss, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's claimed PTSD, and a compensable rating is not 
warranted for his right ear hearing loss.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in August 2005.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection for PTSD

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  Supportive of his claim are VA treatment records 
from the Dorn Veterans' Hospital containing diagnoses of PTSD 
and a certificate noting participation in a PTSD therapy 
group.  On the other hand, a March 2000 VA examiner, after 
examining the veteran and reviewing the claims folder, 
diagnosed him with depression, not otherwise specified, and 
noted that the veteran did not endorse sufficient symptoms 
for a diagnosis of PTSD.

The Board finds that the VA treatment records are of limited 
probative value.  While the veteran has been treated for PTSD 
and attended counseling sessions since April 1999, the Board 
notes that the treating VA psychologist did not review the 
veteran's pertinent medical history, including service 
records, and his diagnoses were based on the veteran's 
recitation of history.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD is the report of the 
VA examination in March 2000.  The examiner reviewed the 
entire claims folder, including the veteran's service medical 
records, administered psychological tests, and properly 
supported his conclusion that a diagnosis of PTSD was not 
warranted.  The examiner noted that the veteran was not 
involved in direct combat, and while a friend of his died 
while in-service, the veteran did not witness this event.  As 
noted above, the veteran was diagnosed with an un-specified 
depressive disorder as his symptoms did not support a 
diagnosis of PTSD.

The Board also finds that the history reported by the veteran 
in his statements and testimony is not reliable.  The record 
contains statements and testimony from the veteran that a 
friend of his was killed by enemy fire and died in his arms; 
however, during his March 2000 VA psychological examination, 
the veteran stated that his friend was killed after going 
off-base and he was not in fact with his friend at the time 
of his death.

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, there is no reasonable doubt to 
be resolved in the veteran's favor and the claim must be 
denied.  


Compensable Rating for Right Ear Hearing Loss

Factual Background

In May 1999 the veteran was granted service connection and 
assigned a noncompensable disability rating for a right ear 
hearing loss disability.  In response to his claim for 
service connection the veteran was provided a VA audiological 
examination in September 1997.  At that time, pure tone 
thresholds in both ears, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
35
LEFT
25
25
20
65
75

The average pure tone threshold at the relevant frequencies 
(1000, 2000, 3000 and 4000) was 23.75 dB in the right ear and 
46.25 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right and left ears.  
The diagnosis was mild sensorineural hearing loss in the 
right ear at 4000 Hz.  

The veteran underwent a second VA audiological examination in 
June 1999.  Pure tone thresholds in both ears were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
40
55
LEFT
15
20
40
70
80

The average pure tone threshold at the relevant frequencies 
was 40 dB in the right ear and 57.5 dB in the left ear.  The 
veteran's Maryland CNC scores were found to be 
unrepresentative of his communication ability as he was 
reluctant to guess during the examination.  The examiner 
instead monitored the veteran's live voice recognition with 
the Central Institute for the Deaf 22 Word List (W-22).  He 
was found to have a speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  The 
diagnosis was mild to moderate sensorineural hearing loss.

The veteran was provided another VA audiological examination 
in May 2001.  Right ear pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
60

The average pure tone threshold at the relevant frequencies 
was 46.25 dB in the right ear.  Pure tone thresholds in the 
left ear were not reported.  As before, the examiner found 
that the veteran was inconsistent and unresponsive to testing 
during the Maryland CNC test and his speech recognition was 
again monitored using the W-22.  He was found to have a 
speech recognition ability of 94 percent in the right ear.  
Diagnostic and clinical tests showed that ipsilateral and 
contralateral reflexes were present at expected levels and 
there was negative reflex decay.  The examiner found that the 
veteran's right ear had mild to moderately severe 
sensorineural hearing loss.

While the record also contains examination reports from two 
additional VA audiological examinations, the Board notes that 
they contain no puretone audiometry test results.  At his 
March 2003 examination, the veteran refused to undergo 
testing and left the audiological clinic.  While an attempt 
at testing was made during his June 2005 examination, the 
examiner found that the veteran was noncompliant with respect 
to the testing, and while pure tone thresholds were felt to 
be elevated, the examiner stated that the results were not 
adequate for rating.  The examiner noted that during the 
interview process the veteran had no problem communicating 
without visual cues.  Diagnostic and clinical tests revealed 
normal tympanograms bilaterally and reflexes were consistent 
with high frequency hearing loss.  The examiner found that 
this indicated that the veteran's hearing was about the same 
as measured during his May 2001 VA examination.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  


Analysis

Initially, the Board notes that the veteran does not have one 
of the exceptional patterns of hearing impairment.  The 
greatest degree of hearing loss in the right ear was recorded 
at the veteran's September 1997 VA examination.  The findings 
on that examination are indicative of Level II hearing 
impairment in the right ear.  Level II hearing impairment in 
one ear with normal hearing in the other ear is considered 
noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Prior to December 6, 2002, where service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85.  Effective from 
December 6, 2002, 38 C.F.R. § 3.383 was amended to provide 
that where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified 
as amended at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the veteran's right 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected left ear is not for 
consideration in evaluating the service-connected disability.  
Accordingly, the veteran's service-connected right ear 
hearing impairment is properly evaluated as noncompensably 
disabling throughout the initial evaluation period.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for right ear 
hearing loss disability is denied.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his low back 
disability in May 2005.  That examination did not disclose 
any evidence of radiculopathy.  After the case was forwarded 
to the Board, the veteran submitted a copy of March 2006 MRI 
performed by VA because of the veteran's complaint of low 
back pain with radiation into the right leg.  The MRI 
disclosed degenerative disc disease at the L4-5 and L5-S1 
regions and a combination of annular bulging and posterior 
vertebral body bone spurs compressing the thecal sacs at 
those levels.  In addition, there was very mild degenerative 
compression of the thecal sac at the L3-4 level.  
Degenerative stenosis was also noted.  In the Board's 
opinion, this MRI report suggests that the veteran's low back 
disability has increased in severity since the May 2005 
examination.  Therefore, the Board has determined that the 
veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the RO or the AMC 
should make arrangements for the veteran 
to be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected low back 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the lower extremities 
due to the disc disease should be 
identified.  The examiner should 
provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are 
mild, moderate, moderately severe, 
or severe.  The examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  The 
examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


